Exhibit 10.42

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 10, 2016 (this
“Amendment”), is entered into among VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.,
a Colorado corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent and L/C
Issuer (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of January 28, 2016 (as
amended or modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.     Amendments.

 

(a)     The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

 

“First Amendment Effective Date” means May 10, 2016.

 

(b)     The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the First Amendment Effective Date is $45,000,000.

 

(c)     Section 2.01(b)(i) of the Credit Agreement is hereby amended to read as
follows:

 

(i)     the sum of the aggregate amount of all increases in the Aggregate
Revolving Commitments after the First Amendment Effective Date shall not exceed
$5,000,000;

 

(d)     Section 7.08 of the Credit Agreement is hereby amended to read as
follows:

 

7.08     Restricted Payments; Certain Payments of Indebtedness.

 

No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (a) the Borrower and Parent may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, (b) so long as no Default exists or would arise as a result
thereof, Subsidiaries of the Borrower may declare and pay dividends ratably to
the holders of their Equity Interests, (c) the Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries, (d) so
long as no Default exists or would arise as a result thereof, the Borrower and
Parent may repurchase, redeem, or otherwise buy back shares of Parent’s common
stock in an aggregate amount not to exceed $10,000,000; provided, that, with
respect to each of clauses (a) through (d) above, such Person and the Persons
holding its Equity Interests are in compliance with Section 7-80-606 of the
Colorado Revised Statutes, and (e) so long as no Default exists or would arise
as a result thereof, the Borrower may pay cash dividends to the Parent in an
amount sufficient to allow the Parent to pay (i) reasonable audit and other
accounting expenses incurred in the ordinary course of business, (ii) Taxes due
and payable by the Parent to any taxing authority and reasonable expenses
incurred in connection with preparation of related Tax returns and filings,
(iii) reasonable and necessary expenses (including professional fees and
expenses) incurred by the Parent in connection with (A) registration, public
offerings and exchange listing of equity securities and maintenance of the same,
(B) compliance with reporting obligations under, or in connection with
compliance with, federal or state securities laws, and (C) indemnification and
reimbursement of directors, officers and employees in respect of liabilities
relating to their serving in any such capacity, or obligations in respect of
director and officer insurance (including premiums therefor), (iv) repurchases
of shares of Parent’s common stock pursuant to clause (d) above in an aggregate
amount not to exceed $10,000,000, and (v) other reasonable expenses incurred by
Parent in the ordinary course of business.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Schedule 2.01 to the Credit Agreement is hereby amended to read as set
forth in Exhibit A attached hereto.

 

2.     Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 2 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.

 

(a)     Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Guarantors and Required Lenders.

 

(b)     Payment of all fees and expenses owed by the Loan Parties to the
Administrative Agent.

 

3.     Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Amendment is a Loan Document.

 

4.     Authority/Enforceability. Each Loan Party represents and warrants as
follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by each Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as may be limited by applicable Debtor Relief
Laws or by equitable principles relating to enforceability.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Amendment.

 

(d)     The execution and delivery of this Amendment does not (i) violate the
terms of its Organization Documents or (ii) violate any Law.

 

5.     Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties of each Loan Party contained in
Article V of the Credit Agreement are true and correct as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (b) no Default exists.

 

6.     Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

 

7.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

9.     Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

 

10.     Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[remainder of page intentionally left blank]

 

 

 
3

--------------------------------------------------------------------------------

 

  

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

 

BORROWER:

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.,

 

  a Colorado corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Kemper Isely

 

 

Name:

Kemper Isely

 

 

Title:

Co-President

 

 

 

GUARANTORS:  

NATURAL GROCERS BY VITAMIN COTTAGE, INC.,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Kemper Isely

 

 

Name:

Kemper Isely

 

 

Title:

Co-President

 

 

 

 

VITAMIN COTTAGE TWO LTD. LIABILITY COMPANY,

 

  a Colorado limited liability company  

 

 

 

 

 

 

 

 

 

By:

/s/ Kemper Isely

 

 

Name:

Kemper Isely

 

 

Title:

Manager

 

 

 

 
4

--------------------------------------------------------------------------------

 

  

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

  as Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

/s/ Satish S. Chander

 

 

Name:

Satish S. Chander

 

 

Title:

SVP

 

 

 

 
5

--------------------------------------------------------------------------------

 

   

LENDERS:

BANK OF AMERICA, N.A.,

 

  as a Lender and L/C Issuer  

 

 

 

 

 

 

 

 

 

By:

/s/ Satish S. Chander

 

 

Name:

Satish S. Chander

 

 

Title:

SVP

 

               

 

 
6

--------------------------------------------------------------------------------

 

  

Exhibit A

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

Revolving Commitment

Applicable Percentage of Revolving Commitment

Bank of America, N.A.

$45,000,000.00

100.000000000%

TOTAL

$45,000,000.00

100.000000000%

 